DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/01/2020 has been entered and fully considered.
Claims 1-20 are pending of which claims 1, 5, and 16 are independent.
The IDS(s) filed on 03/28/2019 and 07/12/2019 are being considered.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
Applicant has indicated in the Remarks on page 13 in Lines 16-19 that the examiner had agreed in the interview conducted on t11/20/2020 hat the amendment to independent claim 5 is not disclosed by the primary reference Kuzura and hence the examiner has agreed to withdraw the anticipation rejection of claim 5.
	Examiner Response:  The Examiner on 11/20/2020 as the record clearly indicates has agreed to withdraw the 102 rejection of claim 5 only based on the fact that the scope of the claim has changed as it recited video recording communication doorbell and further indicated the cited portions of the prior art is overcome but never indicated the prior art cannot teach claim 5 as amended.   After further reviewing the prior art the examiner has developed a new interpretation on how the prior art can teach the A/V doorbell as detailed in the rejection below.  Further after carefully reviewing Applicant’s amendment to claim 5 it appears the type of data are cleverly remapped but can still be anticipated by Kuzura as detailed in the rejection below.
	Please note that Kuzura’s  Fig. 1 Hub Device 180, Fig. 2 Hub Device 180 or Fig. 6 Hub Device 180 plus with smart doorbell 106 is mapped to A/V doorbell of amended claim 5 (Please see paragraphs 34, 37 and 46 therefore from here on any reference to the hub device 180 is equivalent to an A/V doorbell as it is coupled and networked in close proximity to smart doorbell 106  ---see paragraph 83 for the legitimacy of the coupling)
	It should also be noted that the way the claim is constructed the interpretation that an aggregate data as a first data is received in Kuzura and a portion of the first data is a second data is proper as the claim does not distinguish the relationship between the first and the second data. Of course once the aggregate data is parsed or broken up .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  5-7, 9, 11, 13, 14 , and 15 is/are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Kuzura et al (US 20160132031 A1).
claim 5, Kuzura discloses an electronic device audio/video recording and communication doorbell (A/V doorbell) (i.e. Fig. 1 Hub Device 180, Fig. 2 Hub Device 180 or Fig. 6 Hub Device 180 plus with smart doorbell 106 is mapped to A/V doorbell…..see paragraphs 34, 37 and 46 ….from here on any reference to the hub device 180 is equivalent to an A/V doorbell as it is coupled and networked in close proximity to smart doorbell 106  ---see paragraph 83 for the legitimacy of the coupling) comprising:
a first network interface; (i.e. network interface 160 in Fig. 1 for communication with Smart Home Provider Server System 164 over network 162, See Fig. 2 Network Interface 160, and Fig. 6 Communication interface 604+Hub Communication Module 618 is really Network Interface 160 see Paragraph 88);
a second network interface; (i.e. Figs 1-3 the HUB Device 180 uses a second interface to communicate with the low power node smart devices 204 shown in Fig. 2 in the LPLAN (See Paragraphs 53 and 57-58) and in Fig. 6 the second interface is realized as Radio Communication Module 619 and radios 640)
a camera; (See paragraph 83 indicating hub device coupled to the smart doorbell 106 includes a camera as shown also in Fig. 6 as 602 with camera)
one or more speakers; (See paragraph 83 indicating hub device coupled to the smart doorbell 106 includes a speaker as shown also in Fig. 6 as 612 with speaker)
one or more microphones;(See paragraph 83 indicating hub device coupled to the smart doorbell 106 includes a microphone as shown also in Fig. 6 as 602 with microphone) 
See paragraph 83 indicating hub device coupled to the smart doorbell 106 includes input interface/device as shown also in Fig. 6 as 610 with input device)
one or more processors; (Fig. 6 CPUs 102) and
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising; (See Fig. 6 Memory 606 and paragraph 83)
receiving, using the first network interface(i.e. network interface 160 in Fig. 1 for communication with Smart Home Provider Server System 164 over network 162, See Fig. 2 Network Interface 160, and Fig. 6 Communication interface 604+Hub Communication Module 618 is really Network Interface 160 see Paragraph 88) and over a first network (i.e. Figs. 1-3 and 5 Network 162 is the first network), first data (i.e. aggregated commands to be performed on devices as sub command to be performed on identified devices - hence the first data is command +identification of device) from a remote system(i.e. Figs. 1-3 Smart Home Provider Server System 302 or Client Device 504-1 in Fig. 5) , the first data representing an identifier associated with an electronic device(i.e. second devices shown in Fig. 10 a as second devices and are thermostat device, lock device etc… i.e. in Fig. 10a step 1002 and per paragraphs 164-165 the hub device 180 receives data in the form of aggregated commands from a client device through the server 164 over the first network 162.  It is important to understand that the data received as an aggregate command identifies the command to be performed on a specific device like a thermostat verses a sensor for window blind ), the first data (i.e. Fig. 10a 1008-1016 first data is a command for second devices as well as identity of the second devices coupled to the Hub Device 180 as smart plug device, thermostat or lock device. So a portion of the first data received dealing with the second device identity addresses the limitation and a portion of the first data with the command becomes the second data as recited in the next limitation )
receiving, using the first network interface(i.e. network interface 160 in Fig. 1 for communication with Smart Home Provider Server System 164 over network 162, See Fig. 2 Network Interface 160, and Fig. 6 Communication interface 604+Hub Communication Module 618 is really Network Interface 160 see Paragraph 88)  and over the first network (i.e. Figs. 1-3 and 5 Network 162 is the first network) second data (So a portion of the first data received dealing with the second device identity addresses the previous limitation and a portion of the first data with the command becomes the second data as recited in in this limitation )
from the remote system(i.e. Figs. 1-3 Smart Home Provider Server System 302 or Client Device 504-1 in Fig. 5), the second data representing a command
associated with the electronic device; (i.e. Fig. 10a 1008-1016 first data is a command for second devices as well as identity of the second devices coupled to the Hub Device 180 as smart plug device, thermostat or lock device. So a portion of the first data received dealing with the second device identity addresses the previous limitation and a portion of the first data with the command becomes the second data as recited in the current limitation )
sending, using the second network interface (i.e. Figs 1-3 the HUB Device 180 uses a second interface to communicate with the low power node smart devices 204 shown in Fig. 2 in the Low Power Wide Area PAN (See Paragraphs 53 and 57-58 and 80 and 84-85 i.e. 6LoWPAN) and in Fig. 6 the second interface is realized as Radio Communication Module 619 and radios 640)  and over a second network(i.e. see second network interconnecting low power devices 204 with Hub Device 180), third data to the electronic device, the third data representing the identifier associated with the electronic device; (i.e. the third data is really a portion of the first data received as aggregated command for second devices that identifies the second devices- the aggregate command for many devices containing the plurality of second devices like the thermostat or windows blind has to identify these devices and  the identity of these devices is the third data - See Fig. 10 step 1008) 
sending, using the second network interface (i.e. Figs 1-3 the HUB Device 180 uses a second interface to communicate with the low power node smart devices 204 shown in Fig. 2 in the Low Power Wide Area PAN (See Paragraphs 53 and 57-58 and 80 and 84-85 i.e. 6LoWPAN) and in Fig. 6 the second interface is realized as Radio Communication Module 619 and radios 640)  and over the second network(i.e. see second network interconnecting low power devices 204 with Hub Device 180),, fourth data to the electronic device, the fourth data representing the command associated with the electronic device. ; (i.e. the fourth data is really a portion of the first data received as aggregated command for second devices that contains the sub-commands for the second devices shown in Fig. 10a  steps 1010 - 1014- the aggregate command for many devices containing the plurality of second devices like the thermostat or windows blind has to identify these devices and  the subcommands sent to these devices as shown in Fig. 10 a step 1008 ) 

Examiner’s Note: It should be noted that the way the claim is constructed the interpretation that an aggregate data as a first data is received and a portion of the first data is a second data is proper as the claim does not distinguish the relationship between the first and the second data. Of course once the aggregate data is parsed or broken up then it is straight forward to relabel the first as the third and the second as the fourth and the claim is anticipated because Kuzura discloses sending by the remote client an aggregated packet containing subcommands for different second devices like thermostat, lock, window shade, sensors etc and such an aggregate packet has to identify(i.e. claimed first data later relabeled as third data when sent to the second device) the second devices somehow to correspond to the associated sub-command (i.e. claimed second data later relabeled as fourth data when sent to the second device)
Regarding claim 6, Kuzura discloses the A/V doorbell as recited in Claim 5, wherein the first network (Per paragraphs 58 includes first network 162 is Internet coupled via a wireless local area network and connected to network interface 160  - see also paragraphs 76 and 80) and the second network includes a low-power wide-area network.(See paragraphs 80 - Bluetooth Low Energy (BLE)  and in in particular 6LoWPAN in paragraphs 84 and 85 where a  6LoWPAN is a Low Power Wide Area PAN which is effectively LPWAN)
	Regarding claim 7, Kuzura discloses the A/V doorbell as recited in Claim 5, wherein communicating over the first network using the first network interface uses a  (i.e. Per paragraphs 58 includes first network 162 is Internet coupled via a wireless local area network and connected to network interface 160  - see also paragraphs 76 and 80 and uses normal power specified for WLAN - see paragraph 51)  and communicating over the second network using the second network interface using a second amount of power, the first amount of power being different than the second amount of power. (See paragraphs 80 - Bluetooth Low Energy (BLE)  and in in particular 6LoWPAN in paragraphs 84 and 85 where a  6LoWPAN is a Low Power Wide Area PAN which is effectively LPWAN - see paragraph 51 indicates the second network low-power network and has a lower power than the high-powered WLAN)
	Regarding claim 9, Kuzura discloses the A/V doorbell as recited in Claim 5,  the one or more computer readable media storing further instructions that, when executed by one or more processors cause the one or more processors to perform further operations comprising sending fifth data for synchronizing the A/V doorbell (i.e. hub device 180)  with the electronic device. (See paragraph 51, state synchronization occurs between the remote system and hub device and electronic devices (i.e. thermostat, locks, etc..) in the home network 202 shown in Fig. 2 and see also paragraph 107 see the message containing the sub-command and synchronization messages synchronizing devices in the network 202 in Fig. 2).
	Regarding claim 11, Kuzura discloses the A/V doorbell as recited in Claim 5,
the one or more computer readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations comprising:
.e. see paragraph 47 - hazard detectors 104 and cameras 118 send fourth sensed data to the hub 180 using second interface which is low power and then the hub establishes communication with the remote device to transmit the fifth sensed data and per paragraph 51 and 88  the devices are synchronized )
base at least in part on receiving the fifth  data, establishing, using the first network interface and over the first network, the network connection with the remote system, (i.e. see paragraph 47 - hazard detectors 104 and cameras 118 send fifth sensed data to the hub 180 using second interface which is low power and then the hub establishes communication with the remote device over first interface 160 to transmit the sensed data to the remote device over first network 162 and per paragraph 51 and 88  the devices are synchronized )
wherein receiving the first data from the remote system occurs based at least in part on establishing the network connection. (the first data which is the aggregated command shown in Figs. 10 and 11 are transmitted over the network interface 160 which has to be established first)
	Regarding claim 13, Kuzura discloses the A/V doorbell as recited in Claim 5, the one or more computer readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations comprising:
determining that a time interval has elapsed;(see paragraph 50 that the low power nodes are up periodically and timer is used per paragraph 101 and awaken by polling per paragraph 105  and the elapsed time measured using a timer is in paragraph 176)
based at least in part on determining that the time interval has elapsed, establishing, using the second network interface and over the second network, a network connection with the additional electronic device, wherein transmitting the at least the portion of the data packet to the additional electronic device occurs after establishing the network connection with the electronic device.(per paragraphs 176 and 181 after the time elapses when the timer expires the sub-command is sent to the device over the second low power interface and the second interface has to be established first prior to sending the sub-command)
	Regarding claim 14, Kuzura discloses the A/V doorbell as recited in Claim 5, further comprising an input interface and a camera (see Fig. 1 and Fig. 5 and Fig. 6 - Paragraph 83 discloses Hub Device has camera, microphone and keyboard and gesture detector and paragraphs 72, 196, 199 disclose all secondary devices capable of having camera 118), wherein the one or more computer readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations comprising:
	receiving an input using the input interface (i.e. the input could be motion sensed or voice detected or bell rang and triggering picture taking - see paragraphs 196 and 199-200) ; based at least in part on receiving the input(i.e. sound from doorbell and/or motion) , generating image data using the camera (i.e. image is triggered to be taken as a result of the input); and sending, using the first network interface and over the first network, the image data to at least one of the remote system (i.e. see paragraph 72 where captured video and photo image is sent to hub server system 508)
	Regarding claim 15, Kuzura discloses the A/V doorbell as recited in Claim 5, further comprising a camera, wherein the one or more computer readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations comprising: (see Fig. 1 and Fig. 5 and Fig. 6 - Paragraph 83 discloses Hub Device has camera, microphone and keyboard and gesture detector and paragraphs 72, 196, 199 disclose all secondary devices capable of having camera 118),
	detecting, using at least one of the camera or a motion sensor, possible motion of an object; i.e. the input could be motion sensed or voice detected or bell rang and triggering picture taking - see paragraphs 194, 196 and 199-200)
based at least in part on detecting the possible motion (i.e. per paragraph 194 occupancy increasing showing possible motion as detected by motion sensors and additional sensors - activates camera to take image) , generating image data using the camera(i.e. the input could be motion sensed or voice detected or bell rang and triggering picture taking - see paragraphs 194,196 and 199-200) ;; and sending, using the first network interface and over the first network, the image data to at least one of the remote system or a client device. (i.e. see paragraph 72 where captured video and photo image is sent to hub server system 508)
	
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzura in view of Kasslin et al (US 20190364503 A1).
	Regarding claim 8, Kuzura discloses A/V doorbell as recited in Claim 5, the one or more computer-readable media storing further instructions that, when executed by 
determining that a first period of time has elapsed since deactivating the first network interface;
based at least in part on determining that the first period of time has elapsed, activating the first network interface;
deactivating the second network interface;
determining that a second period of time has elapsed since deactivating of the second network interface; and
based at least in part ondetermining that the second period of time has elapsed, activating the second network interface.
	Kasslin discloses deactivating the first network interface; (See Fig. 5 active state 500 and doze state 502 - second  interface WUR Radio is ON in the doze state and first interface Main Radio is OFF) 
determining that a first period of time has elapsed since deactivating the first network interface (i.e. timer is set and serves as a first period and when the timer expires the second interface WUR will be turned OFF and the first interface MAIN RADIO will be turned ON - see paragraph 46) ;
based at least in part on determining that the first period of time has elapsed (i.e. timer set after the second interface WUR is turned ON in the doze state 502 in Fig. 5- see paragraph 46), activating the first network interface(when the timer expires the Main Radio is ON in the active state 500 in Fig. 5 as the first interface - see paragraph 46) ;
i.e. after timer set after the second interface WUR is turned ON in the doze state 502 in Fig. 5 expires then the interface WUR is turned OFF in the Active State 500- see paragraph 46),
determining that a second period of time (i.e. service period for the device to complete all it is uplink transmission in paragraph 48) has elapsed since deactivating of the second network interface ( the second interface WUR is turned OFF in the Active State 500- see paragraph 46),; and
based at least in part on determining that the second period (i.e. service period for the device to complete all it is uplink transmission in paragraph 48) of time has elapsed, activating the second network interface.(See paragraph 48  - at the end of the service period the state is switched to Doze State 502 of Fig. 5 where the second interface WUR is turned ON)
	In view of the above, having the device of Kuzura and then given the well- established teaching of Kasslin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Kuzura as taught by Kasslin, since Kasslin states in the abstract and  paragraph 29  that modification results in a solution for operating a wireless device power-efficiently by reducing a signaling overhead and allows efficient dozing in the wireless device.
	Regarding claim 12, Kuzura discloses the A/V doorbell as recited in claim 5, the one or more computer readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform further operations but fails to disclose  determining that a time interval has elapsed; and

wherein receiving the first data from the remote system occurs based at least in part on establishing the network connection with the remote system.
	Kasslin discloses determining that a time interval has elapsed (i.e. in Fig. 5 Doze State 502 Main Radio is off for a period of time determined by a timer per paragraph 46); and
based at least in part on determining that the time interval has elapsed, establishing, using the first network interface and over the first network, a network connection with the remote system, wherein receiving the first data from the remote system occurs based at least in part on  establishing the network connection with the remote system. (i.e. in Fig. 5 Active State 500 Main Radio is ON for a period of time determined by a service period 48 and data is received from remote devices over the network  after the main radio is on and connection is established)
	In view of the above, having the method of Kuzura and then given the well- established teaching of Kasslin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kuzura as taught by Kasslin, since Kasslin states in the abstract and  paragraph 29  that modification results in a solution for operating a wireless device power-efficiently by reducing a signaling overhead and allows efficient dozing in the wireless device.
	


Allowable Subject Matter
Claims 1-4  and 16-20 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.